 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

CREDIT AGREEMENT

Dated as of July 10, 2003

among

ORBITAL SCIENCES CORPORATION,
as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent,

and

The Other Lenders Party Hereto

Arranged By:

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

           
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
1.01    Defined Terms.
    1    
1.02    Other Interpretive Provisions.
    22    
1.03    Accounting Terms.
    23    
1.04    Rounding.
    23    
1.05    References to Agreements and Laws.
    23    
1.06    Times of Day.
    24    
1.07    Letter of Credit Amounts.
    24  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    24    
2.01    Revolving Loans.
    24    
2.02    Borrowings, Conversions and Continuations of Loans.
    25    
2.03    Letters of Credit.
    26    
2.04    Swing Line Loans.
    33    
2.05    Prepayments.
    35    
2.06    Termination or Reduction of Aggregate Revolving Commitments.
    36    
2.07    Repayment of Loans.
    36    
2.08    Interest.
    36    
2.09    Fees.
    37    
2.10    Computation of Interest and Fees.
    37    
2.11    Evidence of Debt.
    38    
2.12    Payments Generally.
    38    
2.13    Sharing of Payments.
    40  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    40    
3.01    Taxes.
    40    
3.02    Illegality.
    41    
3.03    Inability to Determine Rates.
    42    
3.04     Increased Cost and Reduced Return; Capital Adequacy.
    42    
3.05    Funding Losses.
    43    
3.06    Matters Applicable to all Requests for Compensation.
    43    
3.07    Survival.
    43  
ARTICLE IV GUARANTY
    43    
4.01    The Guaranty.
    43    
4.02    Obligations Unconditional.
    44    
4.03    Reinstatement.
    45    
4.04    Certain Additional Waivers.
    45    
4.05    Remedies.
    45    
4.06    Rights of Contribution.
    45    
4.07    Guarantee of Payment; Continuing Guarantee.
    46  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    46    
5.01    Conditions of Initial Credit Extension.
    46    
5.02    Conditions to all Credit Extensions.
    49    
ARTICLE VI REPRESENTATIONS AND WARRANTIES
  50    
6.01    Existence, Qualification and Power.
    50    
6.02    Authorization; No Contravention.
    50  

i



--------------------------------------------------------------------------------



 

             
6.03    Governmental Authorization; Other Consents.
    51    
6.04    Binding Effect.
    51    
6.05    Financial Statements; No Material Adverse Effect.
    51    
6.06    Litigation.
    52    
6.07    No Default.
    52    
6.08    Ownership of Property; Liens.
    52    
6.09    Environmental Compliance.
    52    
6.10    Insurance.
    53    
6.11    Taxes.
    53    
6.12    ERISA Compliance.
    53    
6.13    Subsidiaries.
    54    
6.14    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
    54    
6.15    Disclosure.
    54    
6.16    Compliance with Laws.
    55    
6.17    Intellectual Property; Licenses, Etc.
    55    
6.18    [Reserved];.
    55    
6.19    Effectiveness of Security Interests in the Collateral.
    55    
6.20    Business Locations.
    55    
6.21    Labor Matters.
    56    
6.22    Tax Shelter Regulations.
    56  
ARTICLE VII AFFIRMATIVE COVENANTS
    56    
7.01    Financial Statements.
    56    
7.02    Certificates; Other Information.
    57    
7.03    Notices.
    58    
7.04    Payment of Obligations.
    59    
7.05    Preservation of Existence, Etc.
    59    
7.06    Maintenance of Properties.
    59    
7.07    Maintenance of Insurance.
    59    
7.08    Compliance with Laws.
    60    
7.09    Books and Records.
    60    
7.10    Inspection Rights; Field Audits.
    60    
7.11    Use of Proceeds.
    60    
7.12    Additional Subsidiaries.
    61    
7.13    ERISA Compliance.
    61    
7.14    Pledged Assets.
    61    
7.15    Payment Account.
    62  
ARTICLE VIII NEGATIVE COVENANTS
    63    
8.01    Liens.
    63    
8.02    Investments.
    65    
8.03    Indebtedness.
    66    
8.04    Fundamental Changes.
    67    
8.05    Dispositions.
    67    
8.06    Restricted Payments.
    68    
8.07    Change in Nature of Business.
    68    
8.08    Transactions with Affiliates and Insiders.
    69    
8.09    Burdensome Agreements.
    69  

ii



--------------------------------------------------------------------------------



 

             
8.10    Use of Proceeds.
    69    
8.11    Financial Covenants.
    69    
8.12    Senior Note Documents; Repurchase of Senior Notes.
    70    
8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
    71    
8.14    Ownership of Subsidiaries.
    71    
8.15    Sale and Leaseback Transactions.
    71  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    71    
9.01    Events of Default.
    71    
9.02    Remedies Upon Event of Default.
    73    
9.03    Application of Funds.
    74  
ARTICLE X ADMINISTRATIVE AGENT
    75    
10.01    Appointment and Authorization of Administrative Agent.
    75    
10.02    Delegation of Duties.
    75    
10.03    Liability of Administrative Agent.
    75    
10.04    Reliance by Administrative Agent.
    76    
10.05    Notice of Default.
    76    
10.06    Credit Decision; Disclosure of Information by Administrative Agent.
    76    
10.07    Indemnification of Administrative Agent.
    77    
10.08    Administrative Agent in its Individual Capacity.
    77    
10.09    Successor Administrative Agent.
    78    
10.10    Administrative Agent May File Proofs of Claim.
    78    
10.11    Collateral and Guaranty Matters.
    79    
10.12    Other Agents; Arrangers and Managers.
    79  
ARTICLE XI MISCELLANEOUS
    80    
11.01    Amendments, Etc.
    80    
11.02    Notices and Other Communications; Facsimile Copies.
    81    
11.03    No Waiver; Cumulative Remedies.
    82    
11.04    Attorney Costs, Expenses and Taxes.
    82    
11.05    Indemnification by the Borrower.
    83    
11.06    Payments Set Aside.
    83    
11.07    Successors and Assigns.
    84    
11.08    Confidentiality.
    86    
11.09    Set-off.
    87    
11.10    Interest Rate Limitation.
    87    
11.11    Counterparts.
    87    
11.12    Integration.
    87    
11.13    Survival of Representations and Warranties.
    88    
11.14    Severability.
    88    
11.15    Tax Forms.
    88    
11.16    Replacement of Lenders.
    90    
11.17    Release of Collateral and Guarantees.
    90    
11.18    Governing Law.
    90    
11.19    Waiver of Right to Trial by Jury.
    91  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

      2.01   Commitments and Pro Rata Shares       6.10   Insurance       6.13  
Subsidiaries       6.17   IP Rights       6.20(a)   Locations of Real Property  
    6.20(b)   Locations of Tangible Personal Property       6.20(c)   Location
of Chief Executive Office       6.20(e)   Changes in Legal Name, State of
Formation and Structure       8.01   Liens Existing on the Closing Date      
8.02   Investments Existing on the Closing Date       8.03-1   Indebtedness
Existing on the Closing Date       8.03-2   Certain Letters of Credit Existing
on the Closing Date       8.15   Sale and Leaseback Transactions Existing on the
Closing Date       11.02   Certain Addresses for Notices

EXHIBITS

      A   Form of Loan Notice       B   Form of Swing Line Loan Notice       C-1
  Form of Revolving Note       C-2   Form of Swing Line Note       D   Form of
Compliance Certificate       E   Form of Borrowing Base Certificate       F  
Form of Assignment and Assumption       G   Form of Joinder Agreement

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT (the “Agreement”) is entered into as of July 10, 2003
among ORBITAL SCIENCES CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein), GENERAL ELECTRIC
CAPITAL CORPORATION, as Documentation Agent, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

     The Borrower has requested that the Lenders provide a $50,000,000 revolving
credit facility for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     1.01     Defined Terms.

     As used in this Agreement, the following terms shall have the meanings set
forth below:

     “Account Control Agreement” means each control agreement among the Loan
Parties, the Administrative Agent and the banking institution maintaining any
Payment Account, in form and substance satisfactory to the Administrative Agent.

     “Acquisition”, by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of all or any
substantial portion of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02 or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having

 



--------------------------------------------------------------------------------



 



ordinary voting power for the election of directors, managing general partners
or the equivalent. The term “Affiliate” shall not include Orbital Imaging
Corporation.

     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The initial amount of the Aggregate Revolving Commitments in effect
on the Closing Date is FIFTY MILLION DOLLARS ($50,000,000).

     “Agreement” means this Credit Agreement, as amended, modified, supplemented
and extended from time to time.

     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

                                      Consolidated Total           Letters of
Credit and         Pricing Tier   Leverage Ratio   Commitment Fee   Eurodollar
Loans   Base Rate Loans

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1
  >2.75:1.0     0.50 %     3.00 %     1.50 %
2
  £2.75:1.0 but >2.25     0.50 %     2.75 %     1.25 %
3
  £2.25:1.0 but >1.75     0.50 %     2.50 %     1.00 %
4
  £1.75:1.0     0.50 %     2.25 %     0.75 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate (together
with the related financial statements required by Section 7.01(a) or Section
7.01(b), as applicable) is delivered pursuant to Section 7.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date such Compliance Certificate (together with the
related financial statements required by Section 7.01(a) or Section 7.01(b), as
applicable) is actually delivered. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate (together with the related financial statements required
by Section 7.01(a) or Section 7.01(b), as applicable) is delivered pursuant to
Section 7.02(a) for the fiscal quarter ending September 30, 2003 shall be
determined based upon Pricing Tier 1.

     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.

     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

2



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease, and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

     “Audited Financial Statements” means the audited consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries for the fiscal
years ended December 31, 2000, December 31, 2001 and December 31, 2002, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal years of the Borrower and
its Subsidiaries, including the notes thereto.

     “Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

     “Bank of America” means Bank of America, N.A. and its successors.

     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% or (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

     “Borrower” has the meaning specified in the introductory paragraph hereto.

     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

     “Borrowing Base” means, as of any day, the sum of (a) an amount equal to
ninety percent (90%) of Eligible Government Receivables plus (b) an amount equal
to eighty percent (80%) of Eligible Commercial Receivables plus (c) an amount
equal to the lesser of (i) fifty percent (50%) of the sum of the immediately
preceding clauses (a) and (b), (ii) fifty percent (50%) of the Aggregate
Revolving Commitments and (iii) fifty percent (50%) of Eligible Unbilled
Receivables, in each case as set forth in the most recent Borrowing Base
Certificate delivered to the Administrative Agent and the Lenders in accordance
with the terms of Section 7.02(a). Upon the request of the Borrower, the
Required Lenders may, in their sole discretion, at any time after the Closing
Date, amend this definition to include inventory in the calculation of the
Borrowing Base, with advance rates and eligibility criteria agreed to by the
Borrower and the Required Lenders.

3



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” has the meaning specified in Section 7.02(b).

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

     “Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

     “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

     “Cash Collateralize” has the meaning specified in Section 2.03(g).

     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) and securities issued by any
state of the United States of America or any political subdivision thereof
having the highest rating obtainable from either Moody’s or S&P, in each case
maturing within one year after the date of acquisition, (b) time deposits,
certificates of deposit, bankers’ acceptances and commercial paper issued by the
parent corporation of any domestic commercial bank of recognized standing having
capital and surplus in excess of $500 million, in each case maturing within one
year after the date of acquisition, (c) commercial paper issued by others rated
at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, in each case maturing within one year after the date of
acquisition, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in (a) and (b) above entered
into with any financial institution meeting the qualifications specified in
(b) above, or (e) investment or money market funds, substantially all of the
assets of which constitute Cash Equivalents of the kinds described in
(a) through (d) of this definition.

     “Change of Control” means an event or series of events by which:



       (a)     any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
or group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of thirty percent (30%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or



       (b)     during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of

4



--------------------------------------------------------------------------------



 





  individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or



       (c)     the occurrence of a “Change of Control” under, and as defined in,
the Senior Note Indenture.

     “Closing Date” means the date hereof.

     “Collateral” means a collective reference to all real and personal Property
with respect to which Liens in favor of the Administrative Agent are purported
to be granted pursuant to and in accordance with the terms of the Collateral
Documents.

     “Collateral Documents” means a collective reference to the Security
Agreement, the Pledge Agreement, each Account Control Agreement, the Mortgage
Instruments and such other security documents as may be executed and delivered
by the Loan Parties pursuant to the terms of Section 7.14.

     “Commitment Fee” has the meaning specified in Section 2.09(a).

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

     “Consolidated Adjusted EBITDA” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period minus (b) Consolidated Cash Taxes for such
period minus (c) Consolidated Capital Expenditures for such period, all as
determined in accordance with GAAP.

     “Consolidated Capital Expenditures” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

     “Consolidated Cash Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all income taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

     “Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (c) the amount of
depreciation and amortization expense for such period and (d) payments made and
costs accrued during the fiscal quarters ending March 31, 2003 and June 30, 2003

5



--------------------------------------------------------------------------------



 



pursuant to the Plan of Settlement among Orbital Imaging Corporation, the
Official Committee of the Unsecured Creditors, Orbital Sciences Corporation,
David W. Thompson and J.R. Thompson dated February 11, 2003, as amended, not to
exceed $4.5 million, and (e) one-time write-off made during the fiscal quarter
ending June 30, 2002 pursuant to the Lockheed Martin Commercial Space Systems
Settlement Agreement Release and Subcontract Amendment dated May 20, 2003, not
to exceed $1.0 million, all as determined in accordance with GAAP.

     “Consolidated Fixed Charges” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) all dividends made on the Capital
Stock of the Borrower during such period plus (d) all amounts paid by the
Borrower and its Subsidiaries to repurchase warrants for the Capital Stock of
the Borrower during such period to the extent that the aggregate amount paid by
the Borrower and its Subsidiaries to repurchase such warrants after the Closing
Date exceeds $5,000,000 (other than the repurchase of warrants pursuant to
Section 8.06(c)), all as determined in accordance with GAAP.

     “Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (i) Consolidated Adjusted EBITDA for the period of
the four fiscal quarters most recently ended to (ii) Consolidated Fixed Charges
for the period of the four fiscal quarters most recently ended.

     “Consolidated Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.

     “Consolidated Interest Charges” means, for any period for the Borrower and
its Subsidiaries on a consolidated basis, all interest expense of the Borrower
and its Subsidiaries for such period determined in accordance with GAAP
(including, without limitation, the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP).

     “Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for such period as determined in
accordance with GAAP.

     “Consolidated Net Worth” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
such date determined in accordance with GAAP.

     “Consolidated Rental Expense” means for any period for the Borrower and its
Subsidiaries on a consolidated basis, rental expense under operating leases for
such period as determined in accordance with GAAP.

     “Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period (but giving effect to
reductions from the application of prepayments made during any period prior to
the applicable period), (b) shall be deemed to include the Attributable
Indebtedness in respect of capital leases and Synthetic Leases and (c) shall not
include any voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.

6



--------------------------------------------------------------------------------



 



     “Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any Property of the Borrower or any
Subsidiary.

     “Consolidated Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated Secured Funded
Indebtedness as of such date less (ii) the outstanding amount of the Specified
Letters of Credit as of such date to the extent secured by cash collateral to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
less (ii) the outstanding amount of the Specified Letters of Credit as of such
date to the extent secured by cash collateral to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

     “Control” has the meaning specified in the definition of “Affiliate.”

     “Credit Extension” means each of the following: (a) a Borrowing and (b) a
L/C Credit Extension.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     “Default Rate” means an interest rate equal to (a) the Base Rate plus (b)
the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by the Borrower or any Subsidiary (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business of the
Borrower and its Subsidiaries, (ii) the sale, lease, license, transfer or other
disposition of personal property no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries, (iii) any sale, lease, license,
transfer or other disposition of Property by the Borrower or any Subsidiary to
any Loan Party, (iv) any Involuntary Disposition by the Borrower or any
Subsidiary, (v) any sale, lease,

7



--------------------------------------------------------------------------------



 



license, transfer or other disposition of Property by any Foreign Subsidiary to
another Foreign Subsidiary, (vi) the sale of the Borrower’s Transportation
Management Systems division, (vii) the license by the Borrower or any
Subsidiary, on a non-exclusive basis, of IP Rights in the ordinary course of
business, (viii) the surrender or waiver of contract rights in the ordinary
course of business, (ix) the settlement, release or surrender of tort or other
litigation claims in the ordinary course of business and (x) the grant of
Permitted Liens.

     “Documentation Agent” means General Electric Capital Corporation in its
capacity as documentation agent under any of the Loan Documents.

     “Dollar” and “$” mean lawful money of the United States.

     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

     “Eligible Commercial Receivables” means all Eligible Receivables other than
Eligible Government Receivables.

     “Eligible Government Receivables” means all Eligible Receivables
representing a sale to any federal, state or local government of the United
States or any department, agency, instrumentality or political subdivision
thereof pursuant to contracts under which the Borrower or a Subsidiary is the
prime contractor or a subcontractor with the prime contractor.

     “Eligible Receivables” means, as of any date of determination and without
duplication, the aggregate book value of all accounts receivable, receivables,
and obligations for payment created or arising from the sale of inventory or the
rendering of services in the ordinary course of business (collectively, the
“Receivables”), owned by or owing to the Borrower or any of its Domestic
Subsidiaries, net of allowances and reserves for doubtful or uncollectible
accounts and sales adjustments consistent with such Person’s internal policies
and in any event in accordance with GAAP, but excluding in any event (a) any
Receivable which is (i) not subject to a perfected, first priority Lien in favor
of the Administrative Agent to secure the Obligations or (ii) subject to any
Lien that is not a Permitted Lien, (b) Receivables which are more than 90 days
past invoice date, (c) 50% of the book value of any Receivable not otherwise
excluded by clause (b) above if any other Receivable(s) in an aggregate amount
in excess of $10,000 owing by the same account debtor under the same contract is
then excluded by such clause (b), unless the exclusion by such clause (b) is a
result of a legitimate dispute by the account debtor and the applicable
Receivable is no more than 90 days past due or 120 days past invoice date,
(d) Receivables evidenced by notes, chattel paper or other instruments, unless
such notes, chattel paper or instruments have been delivered to and are in the
possession of the Administrative Agent, (e) Receivables owing by an account
debtor which is not solvent or is subject to any bankruptcy or insolvency
proceeding of any kind, (f) Receivables owing by an account debtor that is not
organized under the laws of the United States or any state thereof, except to
the extent that such Receivable is secured or payable by a letter of credit
reasonably satisfactory to the Administrative Agent (so long as the
export-import bank does not have a first priority Lien in such Receivable),
(g) Receivables for which the Borrower, any Subsidiary or any Affiliate is the
account debtor, and (h) Receivables in connection with any contract for which a
surety may be liable under a surety bond issued by such surety.

8



--------------------------------------------------------------------------------



 



     “Eligible Unbilled Receivables” means, as of any date of determination and
without duplication, all amounts representing unbilled Receivables due to timing
differences (i.e., amounts able to be billed but that have not been billed) and
progress billings (“progress billing” means any amounts owing for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
account debtor’s obligation to pay such amounts is conditioned upon the
Borrower’s or a Subsidiary’s completion of any further performance under the
contract or agreement), in each case net of allowances and reserves for doubtful
or uncollectible accounts and sales adjustments consistent with such Person’s
internal policies and in any event in accordance with GAAP, provided that (i) if
any Receivable(s) in an aggregate amount in excess of $10,000 owing by the
account debtor under the same contract is excluded by clause (b) of the
definition of “Eligible Receivables”, then 50% of the work-in-process under such
contract shall be excluded from the calculation of “Eligible Unbilled
Receivables”, unless the exclusion by such clause (b) is a result of a
legitimate dispute by the account debtor and the applicable Receivable is no
more than 120 days past due, (ii) such amounts, if billed as of the date of
determination, would constitute Eligible Receivables and (iii) such amounts
shall not include, in any event, unbilled Receivables resulting from (A) fee and
rate variances, (B) retainages and (C) incentives.

     “Environmental Laws” means any and all federal, state, local, foreign and
other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

     “Equity Issuance” means any issuance by the Borrower to any Person of
shares of its Capital Stock, other than (a) any issuance of shares of its
Capital Stock pursuant to the exercise of options or warrants, (b) any issuance
of shares of its Capital Stock pursuant to the conversion of any debt securities
to equity or the conversion of any class of equity securities to any other class
of equity securities, (c) any issuance by the Borrower of shares of its Capital
Stock as consideration for a Permitted Acquisition and (d) any stock grant to an
employee of the Borrower or any Subsidiary under a stock option plan (including,
without limitation, any 401(k) plan, employee stock option plan or executive
compensation plan) of the Borrower.

     “ERISA” means the Employee Retirement Income Security Act of 1974.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or

9



--------------------------------------------------------------------------------



 



notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

     “Eurodollar Base Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan:



       (a)     the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or



       (b)     if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or



       (c)     if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (a) the Eurodollar Base Rate for
such Eurodollar Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Loan for such Interest Period.

     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

     “Event of Default” has the meaning specified in Section 9.01.

10



--------------------------------------------------------------------------------



 



     “Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased personal Property that is located outside of the United States unless
requested by the Administrative Agent or the Required Lenders, (b) any owned or
leased real Property unless requested by the Administrative Agent or the
Required Lenders, (c) any personal Property (including, without limitation,
motor vehicles) in respect of which perfection of a Lien is not either (i)
governed by the Uniform Commercial Code or (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (d) any Property which is subject
to a Lien permitted under Section 8.01(i) pursuant to documents which prohibit
such Loan Party from granting any other Liens in such Property, and (e) any
lease, license or other contract if the grant of a Lien in such lease, license
or contract in the manner contemplated by the Loan Documents is prohibited by
the terms of such lease, license or contract and would result in the termination
of, or any claim for damages or the availability of any other remedial action
under, such lease, license or contract, but only to the extent that such
prohibition is not rendered ineffective pursuant to the Uniform Commercial Code
or any other applicable law (including Debtor Relief Laws) or principles of
equity.

     “Existing Credit Facility” means that certain Loan and Security Agreement
dated as of March 1, 2002, among the Borrower, Foothill Capital Corporation, and
the other parties specified therein.

     “Facilities” means, at any time, a collective reference to the facilities
and real properties owned, leased or operated by the Borrower or any Subsidiary.

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

     “Fee Letter” means the letter agreement dated June 16, 2003 among the
Borrower, the Administrative Agent and the Arranger.

     “Foreign Lender” has the meaning specified in Section 11.15(a)(i).

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



       (a)     all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

11



--------------------------------------------------------------------------------



 





       (b)     all purchase money Indebtedness;



       (c)     the principal portion of all obligations under conditional sale
or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);



       (d)     all obligations arising under letters of credit, bankers’
acceptances, bank guaranties and similar instruments;



       (e)     all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);



       (f)     all Attributable Indebtedness;



       (g)     all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;



       (h)     all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;



       (i)     all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and



       (j)     all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent such Funded
Indebtedness is expressly made non-recourse to such Person.



       For purposes hereof, the amount of any obligation arising under letters
of credit, bankers’ acceptances, bank guaranties and similar instruments shall
be the maximum amount available to be drawn thereunder on the date of
determination. Notwithstanding anything herein to the contrary, “Funded
Indebtedness” shall not include obligations under surety bonds.

     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or

12



--------------------------------------------------------------------------------



 



lease Property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith (the “Guarantee Amount”), provided that with respect to any Guarantee
under clause (b), if such Person has not assumed the applicable Indebtedness or
obligation, then the amount of such Guarantee shall be the lesser of the
Guarantee Amount and the fair market value of the assets subject to the
applicable Lien. The term “Guarantee” as a verb has a corresponding meaning.

     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

     “Guarantors” means each Person that joins as a Guarantor pursuant to
Section 7.12, together with their successors and permitted assigns.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Immaterial Domestic Subsidiary” means (a) the Non-Guarantor Subsidiaries
unless and until either (i) the revenue of the Non-Guarantor Subsidiaries, in
the aggregate, exceeds one percent (1%) of the revenue of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP or (ii)
the book value of the assets of the Non-Guarantor Subsidiaries, in the
aggregate, exceeds one percent (1%) of the book value of the assets of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP and (b) any other Domestic Subsidiary unless and until (i) the revenue
of such Domestic Subsidiary exceeds 1% of the revenue of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP or
(ii) the book value of the assets of such Domestic Subsidiary exceeds 1% of the
book value of the assets of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.

     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



       (a)     all Funded Indebtedness;



       (b)     all obligations under surety bonds; and



       (c)     net obligations under any Swap Contract.



       For purposes hereof the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.

13



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” has the meaning set forth in Section 11.05.

     “Indemnitees” has the meaning set forth in Section 11.05.

     “Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including any Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, each option as selected by the Borrower in its Loan
Notice; provided that:



       (i)     any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;



       (ii)     any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and



       (iii)     no Interest Period shall extend beyond the Maturity Date.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time.

     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

     “Involuntary Disposition” means any material loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
material Property of the Borrower or any Subsidiary.

     “IP Rights” has the meaning set forth in Section 6.17.

     “IRS” means the United States Internal Revenue Service.

     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the

14



--------------------------------------------------------------------------------



 



enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.

     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

     “L/C Issuer Policies” has the meaning assigned to such term in Section
2.03(a)(ii)(B).

     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

     “Lender” means each of the Persons identified as a “Lender” on the
signature pages hereto and their successors and assigns and, as the context
requires, includes the L/C Issuer and the Swing Line Lender.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

     “Letter of Credit” means any standby letter of credit issued under this
Agreement.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

     “Letter of Credit Expiration Date” means the day that is thirty days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

     “Letter of Credit Sublimit” means, at any time, an amount equal to the sum
of the Aggregate Revolving Commitments less $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

     “Lien” means any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Swing Line Loan.

15



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, each Note, each Letter of Credit,
each Letter of Credit Application, each Joinder Agreement, the Collateral
Documents, each Request for Credit Extension, each Compliance Certificate, the
Fee Letter and each other document, instrument or agreement from time to time
executed by the Borrower or any Subsidiary or any Responsible Officer thereof
and delivered in connection with this Agreement.

     “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

     “Loan Parties” means, collectively, the Borrower and each Guarantor.

     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, financial
condition or prospects of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

     “Material Domestic Subsidiary” means any Domestic Subsidiary other than an
Immaterial Domestic Subsidiary.

     “Maturity Date” means July 10, 2007.

     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

     “Mortgage Instruments” means all mortgages, deeds of trust or deeds to
secure debt given by any Loan Party to secure the Obligations, in each case as
amended, modified, restated and supplemented from time to time.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

     “Non-Guarantor Subsidiaries” means Orbital International, Inc., Orbital
Communications Corporation and Orbital Holdings Corporation.

     “Note” or “Notes” means the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include any
Swap Contract between any Loan Party and any Lender or Affiliate of a Lender.

16



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     “Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

     “Participant” has the meaning specified in Section 11.07(d).

     “Payment Account” means (a) for the period from the Closing Date to the
date forty-five days after the Closing Date, (i) the Wells Fargo Account
provided such account is within five (5) Business Days after the Closing Date
and at all times thereafter subject to a control agreement reasonably
satisfactory to the Administrative Agent and (ii) any account maintained by the
Borrower with Bank of America and (b) thereafter, (i) any bank account
maintained by the Borrower with Bank of America and (ii) any bank account
maintained with another bank subject to a control agreement reasonably
satisfactory to the Administrative Agent.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

     “Permitted Acquisitions” means Investments consisting of an Acquisition by
the Borrower or any Subsidiary, provided that (i) the Property acquired (or the
Property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (ii) in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (iii) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b), (iv) the
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) if such
transaction involves the purchase of an interest in

17



--------------------------------------------------------------------------------



 



a partnership between the Borrower (or a Subsidiary) as a general partner and
entities unaffiliated with the Borrower or such Subsidiary as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly-owned by
the Borrower newly formed for the sole purpose of effecting such transaction,
(vi) after giving effect to such Acquisition, there shall be at least $5,000,000
of availability existing under the Aggregate Revolving Commitments, (vii) the
Total Consideration for any such Acquisition shall not exceed $15,000,000 and
(viii) the Total Consideration for all such Acquisitions shall not exceed
$30,000,000 during the term of this Agreement.

     “Permitted Investments” means, at any time, Investments by the Borrower and
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

     “Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

     “Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified, restated or supplemented from time to time.

     “Pro Forma Basis” means that any Disposition, Involuntary Disposition,
Restricted Payment or Acquisition shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b). In connection with the foregoing, (a) with
respect to any Disposition or Involuntary Disposition, income statement and cash
flow statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction, and (b) with respect to any Acquisition,
income statement items attributable to the Person or Property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (i) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1 and (ii) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent.

     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

     “Pro Forma Statements” has the meaning specified in Section 5.01(e).

     “Pro Rata Share” means, as to each Lender, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of

18



--------------------------------------------------------------------------------



 



such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

     “Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

     “Receivables” has the meaning set forth in the definition of “Eligible
Receivables”.

     “Register” has the meaning set forth in Section 11.07(c).

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

     “Required Lenders” means, at any time, Lenders holding in the aggregate at
least seventy-five percent (75%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The Revolving Commitments of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president of finance, treasurer or assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Capital Stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.

     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 (as
such Schedule may be amended pursuant to Section 2.01(b)) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

     “Revolving Loan” has the meaning specified in Section 2.01(a).

     “Revolving Note” has the meaning specified in Section 2.11(a).

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

19



--------------------------------------------------------------------------------



 



     “Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any Property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property.

     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate or any other Person.

     “Security Agreement” means the security agreement dated as of the Closing
Date executed in favor of the Administrative Agent by each of the Loan Parties,
as amended, modified, restated or supplemented from time to time.

     “Senior Note Documents” means the Senior Notes, the Senior Note Indenture,
the Senior Note Purchase Agreement, the Senior Note Registration Rights
Agreement and all other documents, instruments and agreements relating thereto.

     “Senior Note Indenture” means the Indenture dated as of July 10, 2003
between the Borrower and US Bank, National Association, as trustee.

     “Senior Note Purchase Agreement” means the Purchase Agreement dated as of
July 10, 2003 among the Borrower and the initial purchasers of the Senior Notes.

     “Senior Note Registration Rights Agreement” means the Registration Rights
Agreement dated as of July 10, 2003 among the Borrower and the initial
purchasers of the Senior Notes.

     “Senior Notes” means those 9% Senior Notes of the Borrower due July 15,
2011.

     “Specified Letters of Credit” means, collectively, (a) the letters of
credit outstanding on the Closing Date and identified on Schedule 8.03-2
(including any increase in the principal amount thereof to the extent permitted
under Section 8.03(b)), (b) the letters of credit denominated in a currency
other than Dollars to the extent permitted under Section 8.03(g), and (c) the
letters of credit issued pursuant to Section 8.03(k).

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower. The
term “Subsidiary” shall not include Orbital Imaging Corporation.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity

20



--------------------------------------------------------------------------------



 



contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, currency exchange transactions, interest rate exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

     “Swing Line Loan” has the meaning specified in Section 2.04(a).

     “Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

     “Swing Line Note” has the meaning specified in Section 2.11(a).

     “Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000
or (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

     “Threshold Amount” means $5,000,000.

     “Total Consideration” means, with respect to any Acquisition, the aggregate
cash and non-cash consideration for such Acquisition (including the principal
amount of any Indebtedness assumed and the Borrower’s reasonable and good faith
projections of the aggregate amount of any contingent payments (including
earn-out payments) that the Borrower or any Subsidiary will ultimately have to
pay in connection

21



--------------------------------------------------------------------------------



 



with such Acquisition, but specifically excluding the amount of any Capital
Stock of the Borrower issued to the seller).

     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans, all Swing Line Loans and all L/C Obligations.

     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

     “United States” and “U.S.” mean the United States of America.

     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

     “Wells Fargo Account” means, collectively, deposit account numbers
4950050062, 4950050070, 4950050054 at Wells Fargo Bank, N.A. and the lockbox
arrangements with Regulus West LLC.

     “Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is
at the time owned by the Borrower directly or indirectly through other Persons
100% of whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.

     1.02 Other Interpretive Provisions.

     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:



       (a)     The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.



       (b)     (i)     The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.



          (ii)     Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.



          (iii)   The term “including” is by way of example and not limitation.



          (iv)     The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

22



--------------------------------------------------------------------------------



 





       (c)     In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”



       (d)     Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

     1.03 Accounting Terms.

     (a)  Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the most recent Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

     (b)  The Borrower will provide a written summary of any material changes in
GAAP and in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(a). If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

     (c)  Notwithstanding the above, the parties hereto acknowledge and agree
that all calculations of the Consolidated Total Leverage Ratio (including for
purposes of determining the Applicable Rate), the Consolidated Senior Secured
Leverage Ratio and Consolidated Net Worth shall be made on a Pro Forma Basis.

     1.04 Rounding.

     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

     1.05 References to Agreements and Laws.

     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications

23



--------------------------------------------------------------------------------



 



are not prohibited by any Loan Document; and (b) references to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

     1.06 Times of Day.

     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

     1.07 Letter of Credit Amounts.

     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Revolving Loans.

     (a)  Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate outstanding amount not to exceed at any time
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the lesser of (A) the Aggregate Revolving
Commitments or (B) the Borrowing Base, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed the lesser of
(A) such Lender’s Revolving Commitment and (B) an amount equal to such Lender’s
Pro Rata Share times the Borrowing Base. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.

     (b)  Additional Revolving Commitments. The Borrower may at any time, upon
prior written notice by the Borrower to the Administrative Agent, increase the
Aggregate Revolving Commitments by up to TWENTY-FIVE MILLION DOLLARS
($25,000,000) with additional Revolving Commitments from any existing Lender or
new Revolving Commitments from any other Person selected by the Borrower and
approved by the Administrative Agent (which approval shall not be unreasonably
withheld or delayed); provided that:



       (i)     any such increase shall be in a minimum principal amount of $5
million and in integral multiples of $5 million in excess thereof;



       (ii)     no Default shall be continuing at the time of any such increase;



       (iii)     no existing Lender shall be under any obligation to increase
its Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion; and

24



--------------------------------------------------------------------------------



 





       (iv)     any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent (but no
consent from any existing Lender (other than any consent described in
(iii) above from any Lender that is increasing its Revolving Commitment) shall
be necessary in connection with the exercise of the Borrower’s rights
hereunder).

     In connection with any such increase in the Aggregate Revolving
Commitments, Schedule 2.01 shall be revised by the Administrative Agent to
reflect the new Revolving Commitments and shall be distributed to the Lenders.

     2.02 Borrowings, Conversions and Continuations of Loans.

     (a)  Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

     (b)  Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are Swing

25



--------------------------------------------------------------------------------



 



Line Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.

     (c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, (i) no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders and (ii) the Required Lenders may demand that
any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

     (d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

     (e)     After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect with respect to
Revolving Loans.

     2.03     Letters of Credit.

     (a)     The Letter of Credit Commitment.



       (i)     Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Revolving Outstandings would exceed the lesser of the Aggregate Revolving
Commitments and the Borrowing Base, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans would exceed the lesser of such
Lender’s Revolving Commitment and an amount equal to such Lender’s Pro Rata
Share times the Borrowing Base or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.



       (ii)     The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:



       (A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive

26



--------------------------------------------------------------------------------



 





  (whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;



       (B)     the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to borrowers generally (“L/C Issuer
Policies”); or



       (C)     such Letter of Credit is in an initial amount less than $10,000
or is to be denominated in a currency other than Dollars.



       (iii)     The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.          (iv)     The L/C Issuer shall be under no
obligation to issue or amend any Letter of Credit if the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, on
or prior to the Business Day prior to the requested date of issuance or
amendment of such Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied.

     (b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.



       (i)     Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.



       (ii)     Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C

27



--------------------------------------------------------------------------------



 





  Issuer will provide the Administrative Agent with a copy thereof. Upon receipt
by the L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.



       (iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied.



       (iv)     Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. The Administrative Agent shall provide each Lender a quarterly report
of the outstanding Letters of Credit and the amount of each Lender’s respective
participation therein.

     (c)     Drawings and Reimbursements; Funding of Participations.



       (i)     Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base

28



--------------------------------------------------------------------------------



 





  Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.



       (ii)     Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.



       (iii)     With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate (provided that if any amount of such L/C Borrowing is due to
any Lender failing to make its Pro Rata Share of a Base Rate Loan pursuant to
Section 2.03(c)(ii), then such amount of the L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at (A) from
the Honor Date to the second Business Day after the Honor Date, the Base Rate
plus the Applicable Margin and (B) thereafter, the Default Rate). In such event,
each Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.



       (iv)     Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.



       (v)     Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.



       (vi)     If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing

29



--------------------------------------------------------------------------------



 





  provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

     (d)     Repayment of Participations.



       (i)     At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.          (ii)   If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 11.06 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

     (e)     Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:



       (i)     any lack of validity or enforceability of such Letter of Credit,
this Agreement, any other Loan Document or any other agreement or instrument
relating thereto;



       (ii)     the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;



       (iii)     any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;



       (iv)     any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a

30



--------------------------------------------------------------------------------



 





  trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or



       (v)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

     (f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person or any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

     (g)     Cash Collateral; Replacement.



       (i)     Upon the request of the Administrative Agent or the Required
Lenders, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Maturity Date, (A) any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn or (B) any amount remains
available to be drawn under any Letter of Credit by reason of the operation of
Section 3.14 of the “International Standby Practices 1998” published by the
Institute of International

31



--------------------------------------------------------------------------------



 





  Banking Law & Practice (or such later version thereof as may be in effect at
the time of issuance), the Borrower shall immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the
Maturity Date, as the case may be). For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, interest bearing
deposit accounts at Bank of America. All interest on such cash collateral shall
be paid as follows: (i) if such cash collateral is delivered to the
Administrative Agent by the Borrower pursuant to any of Sections 2.03(g)(i),
2.05 or 9.02, then such interest shall be paid to the Borrower upon the
Borrower’s request, provided that such interest shall first be applied to all
outstanding Obligations at such time and the balance shall be distributed to the
Borrower, and (ii) if such cash collateral is delivered to the Administrative
Agent by the Borrower at any time that such cash collateral is not required to
be delivered under this Agreement, then such interest shall be distributed to
the Borrower (provided that if at any time after such delivery of cash
collateral the Borrower would have been required to deliver cash collateral
pursuant to any of Sections 2.03(g)(i), 2.05 or 9.02, the interest shall be
applied as provided in clause (i)).



       (iii)     If, as of the Maturity Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn and the Borrower Cash
Collateralizes such Letter of Credit pursuant to clause (i) above, the Borrower
agrees to replace such Letter of Credit with a new letter of credit issued under
any replacement credit facility entered into by the Borrower with sixty days
after the closing of such replacement credit facility.

     (h)     Applicability of ISP98. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

     (i)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit equal to the Applicable Rate for
Eurodollar Loans times the daily maximum amount available to be drawn under such
Letter of Credit (it being understood that for purposes of computation of the
Letter of Credit fee the maximum amount available to be drawn under such Letter
of Credit for any day shall be the maximum amount actually available to be drawn
under such Letter of Credit on such day). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

     (j)     Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit in the amounts and at the times specified
in the Fee Letter. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing

32



--------------------------------------------------------------------------------



 



fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

     (k)     Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

     2.04     Swing Line Loans.

     (a)     The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the lesser of (A) the Aggregate Revolving Commitments and (B) the Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed the lesser of (A) such Lender’s Revolving
Commitment and (B) an amount equal to such Lender’s Pro Rata Share times the
Borrowing Base, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Swing Line Loan.

     (b)     Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $500,000, or a whole
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

33



--------------------------------------------------------------------------------



 



     (c)     Refinancing of Swing Line Loans.



       (i)     The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of any Swing Line Loan then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02.
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.



       (ii)     If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.



       (iii)     If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.



       (iv)     Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such purchase or funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

     (d)     Repayment of Participations.

34



--------------------------------------------------------------------------------



 





       (i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.



       (ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

     (e)     Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.

     (f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

     2.05     Prepayments.

     (a)     Voluntary Prepayments of Loans.



       (i)     Revolving Loans. The Borrower may, upon notice from the Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,00
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (iii) any such prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.



       (ii)     Swing Line Loans. The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m.

35



--------------------------------------------------------------------------------



 





  on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

     (b)     Mandatory Prepayments of Loans. If for any reason the Total
Revolving Outstandings at any time exceed the lesser of the Aggregate Revolving
Commitments and the Borrowing Base, the Borrower shall immediately prepay
Revolving Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed the
lesser of the Aggregate Revolving Commitments and the Borrowing Base.

     2.06     Termination or Reduction of Aggregate Revolving Commitments.

     The Borrower may, upon notice from the Borrower to the Administrative
Agent, terminate the Aggregate Revolving Commitments or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Total Revolving Outstandings; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its Pro
Rata Share. All commitment fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

     2.07     Repayment of Loans.

     (a)     The Borrower shall repay the aggregate outstanding principal amount
of all Revolving Loans on the Maturity Date.

     (b)     The Borrower shall repay the outstanding principal amount of each
Swing Line Loan on the earlier to occur of (i) the date seven (7) days after
such Swing Line Loan is made, (ii) demand by the Swing Line Lender and (iii) the
Maturity Date.

     2.08     Interest.

     (a)     Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate; (ii) each
Base Rate Loan (including each Swing Line Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

     (b)     Upon the occurrence and during the continuation of an Event of
Default, the Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

36



--------------------------------------------------------------------------------



 



     (c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     2.09     Fees.

     In addition to certain fees described in subsections (i) and (j) of
Section 2.03:



       (a)     Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (A) the Outstanding Amount of Revolving Loans and (B) the Outstanding Amount
of L/C Obligations (it being understood that for purposes of computation of the
commitment fee (x) the maximum amount available to be drawn under any Letter of
Credit for any day shall be the maximum amount actually available to be drawn
under such Letter of Credit on such day and (y) the Outstanding Amount of Swing
Line Loans shall not be considered usage). The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.



       (b)     Other Fees.



       (i)     The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.



       (ii)     The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

     2.10     Computation of Interest and Fees.

     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

37



--------------------------------------------------------------------------------



 



     2.11     Evidence of Debt.

     (a)     The Revolving Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Revolving Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records (provided that only the
Swing Line Lender may request a Swing Line Note). Each such promissory note
shall (i) in the case of Revolving Loans, be in the form of Exhibit C-1 (a
“Revolving Note”), and (ii) in the case of Swing Line Loans, be in the form of
Exhibit C-2 (a “Swing Line Note”). Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

     (b)     In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases by such Lender
(and, in the case of the L/C Issuer and Swing Line Lender, sales) of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

     2.12     Payments Generally.

     (a)     All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

     (b)     Subject to the definition of “Interest Period”, if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

     (c)     If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and

38



--------------------------------------------------------------------------------



 



L/C Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

     (d)     Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:



       (i)     if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and



       (ii)     if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

     (e)     If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

     (f)     The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

39



--------------------------------------------------------------------------------



 



     (g)     Subject to Section 3.01(e), nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

     2.13     Sharing of Payments.

     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it (but not including any amounts
applied by the Swing Line Lender to outstanding Swing Line Loans), any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may exercise all rights of a Lender hereunder
with respect to the amount of such participation as if such Lender were the
direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01     Taxes.

     (a)     Subject to Section 11.15, any and all payments by any Loan Party to
or for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If any Loan Party shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable

40



--------------------------------------------------------------------------------



 



shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions, (iii) such Loan Party shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty days after the date of
such payment, such Loan Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof or if no receipt is available, other evidence
of payment reasonably satisfactory to the Administrative Agent.

     (b)     In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

     (c)     If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

     (d)     The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within thirty days after the date the
Lender or the Administrative Agent makes a demand therefor.

     (e)     If any Loan Party is required to pay any amount to any Lender or
the Administrative Agent pursuant to this Section 3.01, then such Lender shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate any such
additional payment which may thereafter accrue, if such change in the reasonable
judgment of such Lender is not otherwise disadvantageous to such Lender.

     (f)     If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder or on account of which the Borrower’s payment to a Lender has been
increased hereunder, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such Taxes at the
Borrower’s expense if so requested by the Borrower in writing.

     3.02     Illegality.

     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such

41



--------------------------------------------------------------------------------



 



Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice, prepayment or conversion and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

     3.03     Inability to Determine Rates.

     If the Administrative Agent determines in good faith that adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

     3.04     Increased Cost and Reduced Return; Capital Adequacy.

     (a)     If any Lender determines in good faith that as a result of the
introduction of or any change in or in the interpretation of any Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements utilized, as to Eurodollar Rate Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

     (b)     If any Lender determines in good faith that the introduction of any
Law regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

42



--------------------------------------------------------------------------------



 



     3.05     Funding Losses.

     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:



       (a)     any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);



       (b)     any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or          (c)     any assignment of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.16;     including any loss of reasonably
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

     3.06     Matters Applicable to all Requests for Compensation.

     (a)     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

     (b)     Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 11.16.

     3.07     Survival.

     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

GUARANTY

     4.01     The Guaranty.

     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary

43



--------------------------------------------------------------------------------



 



obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, the obligations of each Guarantor
under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

     4.02     Obligations Unconditional.

     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Revolving Commitment have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:



       (a)     at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;



       (b)     any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be done or omitted;



       (c)     the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;



       (d)     any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

44



--------------------------------------------------------------------------------



 





       (e)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts, or against any other Person under any
other guarantee of, or security for, any of the Obligations.

     4.03     Reinstatement.

     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

     4.04     Certain Additional Waivers.

     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

     4.05     Remedies.

     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

     4.06     Rights of Contribution.

     The Guarantors hereby agree as among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full and the Revolving Commitments have
expired or terminated, and none of the Guarantors shall exercise any right or
remedy

45



--------------------------------------------------------------------------------



 



under this Section 4.06 against any other Guarantor until such Obligations have
been paid in full and the Revolving Commitments have expired or terminated. For
purposes of this Section 4.06, (a) “Excess Payment” shall mean the amount paid
by any Guarantor in excess of its Ratable Share of any Guaranteed Obligations;
(b) “Ratable Share” shall mean, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair saleable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair saleable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; (c) “Contribution
Share” shall mean, for any Guarantor in respect of any Excess Payment made by
any other Guarantor, the ratio (expressed as a percentage) as of the date of
such Excess Payment of (i) the amount by which the aggregate present fair
saleable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
saleable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment; and (d) “Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Guaranteed
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations in accordance with Section 10.11.

     4.07     Guarantee of Payment; Continuing Guarantee.

     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     5.01     Conditions of Initial Credit Extension.

     The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

46



--------------------------------------------------------------------------------



 





       (a)     Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.



       (b)     Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent’s of the following, each of which shall be originals or
facsimiles (followed promptly by originals), dated as of a recent date before
the Closing Date and in form and substance satisfactory to the Administrative
Agent and its legal counsel:



       (i)     copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;



       (ii)     a certificate from the secretary or assistant secretary of each
Loan Party attesting to the resolutions of such Loan Party’s board of directors
and the incumbency of Responsible Officers of each Loan Party evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and



       (iii)     such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing and in good standing in its state of
organization or formation and qualified to engage in business in the state of
its principal place of business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.



       (c)     Opinion of Counsel. Receipt by the Administrative Agent’s of
favorable opinions of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.



       (d)     Perfection and Priority of Liens. Receipt by the Administrative
Agent of the following:



       (i)     searches of Uniform Commercial Code filings in the jurisdiction
of formation of each Loan Party, the jurisdiction of the chief executive office
of each Loan Party and, if requested by the Administrative Agent, each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral;



       (ii)     searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices;



       (iii)     duly executed notices of grant of security interest in the form
required by the Security Agreement as are reasonably requested by the
Administrative Agent to perfect the Administrative Agent’s security interest in
the intellectual property of the Loan Parties;

47



--------------------------------------------------------------------------------



 





       (iv)     with respect to each real property owned by any Loan Party as of
the Closing Date, (A) Mortgage Instruments, (B) title searches demonstrating
that such real property is free and clear of all defects and encumbrances except
(x) Permitted Liens, (y) Liens in favor of the agent under the Existing Credit
Facility and (z) Liens in favor of the trustee under the indenture for the
Borrower’s 12% Second Priority Secured Notes due 2006 and (C) a legal opinion of
counsel for the Loan Parties for each state in which such real property is
located.



       (e)     Financial Statements. The Administrative Agent shall have
received:



       (i)     the Audited Financial Statements;          (ii)     interim
quarterly financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ending March 31, 2003;



       (iii)     the projections of the financial condition, results of
operations and cash flows for the Borrower and its Subsidiaries for fiscal years
ending December 31, 2003, December 31, 2004 and December 31, 2005 (collectively,
the “Closing Date Projections”); and



       (iv)     such other information as the Administrative Agent may
reasonably request.



       (f)     No Material Adverse Change. There shall not have occurred a
material adverse change since December 31, 2002 in the business, assets,
liabilities (actual or contingent), operations, financial condition or prospects
of the Borrower, together with its Subsidiaries taken as a whole.



       (g)     Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Section 5.01(f) and Sections 5.02(a), (b) and (c) have
been satisfied.



       (h)     Opening Borrowing Base Report. Receipt by the Administrative
Agent of a Borrowing Base Certificate as of May 31, 2003, substantially in the
form of Exhibit E and certified by a Responsible Officer of the Borrower to be
true and correct as of the Closing Date.



       (i)     Availability. As of the Closing Date, after giving effect to the
initial Loans made and Letters of Credit issued on the Closing Date, each of the
Aggregate Revolving Commitments and the Borrowing Base shall exceed the Total
Revolving Outstandings by at least $5,000,000.



       (j)     Evidence of Insurance. Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in Section 7.07, including, but not limited to, naming the Administrative Agent
as additional insured (in the case of liability insurance) or loss payee (in the
case of hazard insurance) on behalf of the Lenders.



       (k)     Senior Notes. The Borrower shall have received net cash proceeds
(meaning cash received from the issuance of the Senior Notes less underwriting
fees and other expenses directly applicable to such issuance) of at least
$115 million from the issuance by the Borrower of the Senior Notes on terms that
are satisfactory to the Administrative Agent. The Administrative Agent shall
have received a copy, certified by a Responsible Officer of the Borrower as true
and

48



--------------------------------------------------------------------------------



 





  complete, of the Senior Note Documents as originally executed and delivered,
together with all exhibits and schedules thereto.



       (l)     Repayment of Existing Indebtedness. Receipt by the Administrative
Agent of evidence that, after giving effect to the issuance of the Senior Notes
and the application on the Closing Date of the proceeds thereof to the repayment
of existing Indebtedness of the Borrower and its Subsidiaries, the Borrower and
its Subsidiaries shall have (i) no Indebtedness except for Indebtedness
permitted under Section 8.03 and (ii) repurchased all of the Borrower’s 12%
Second Priority Secured Notes due 2006 that were validly tendered and not
validly withdrawn as of the Consent Date (such term as defined in the Borrower’s
Offer to Purchase and Consent Solicitation, dated June 20, 2003), as set forth
on Schedule 1 to the Depositary’s Certificate, dated July 1, 2003, by U.S. Bank
National Association.



       (m)     Termination of Existing Credit Facility. Receipt by the
Administrative Agent of (i) a payoff letter from the agent under the Existing
Credit Facility in form and substance reasonably satisfactory to the
Administrative Agent and (ii) evidence that (A) the commitments under the
Existing Credit Facility have been terminated, (B) all loans and other
obligations (other than letters of credit) outstanding under the Existing Credit
Facility have been repaid in full, (C) all letters of credit outstanding under
the Existing Credit Facility will be replaced with Letters of Credit issued on
the Closing Date or will be cash collateralized on or prior to the Closing Date
and (D) all Liens securing the Existing Credit Facility have been released.



       (n)     Release of Liens Securing Second Priority Notes. Receipt by the
Administrative Agent of evidence that all Liens securing the Borrower’s 12%
Second Priority Secured Notes due 2006 have been released.



       (o)     Fees. Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date shall have been paid.



       (p)     Attorney Costs. The Borrower shall have paid all Attorney Costs
of the Administrative Agent and the Documentation Agent to the extent invoiced
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute the Administrative Agent’s and the Documentation Agent’s
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and the Documentation Agent, as applicable).



       (q)     Other. Receipt by the Administrative Agent and the Lenders of
such other documents, instruments, agreements and information as reasonably
requested by the Administrative Agent or any Lender, including, but not limited
to, information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, environmental matters,
material contracts, debt agreements, property ownership, contingent liabilities,
employment agreements, non-compete agreements and management of the Borrower and
its respective Subsidiaries.

     5.02     Conditions to all Credit Extensions.

     The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

49



--------------------------------------------------------------------------------



 





       (a)     The representations and warranties of each Loan Party contained
in Article VI and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.          (b)     No Default shall exist, or
would result from such proposed Credit Extension.



       (c)     There shall not have been commenced against the Borrower or any
Subsidiary an involuntary case under any applicable Debtor Relief Law, now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed.



       (d)     The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 5.02(a), (b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

     6.01     Existence, Qualification and Power.

     Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

     6.02     Authorization; No Contravention.

     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority

50



--------------------------------------------------------------------------------



 



or any arbitral award to which such Person or its Property is subject; or
(c) violate any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB).

     6.03     Governmental Authorization; Other Consents.

     No material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, other than (i) those that have already been obtained and
are in full force and effect and (ii) filings to perfect the Liens created by
the Collateral Documents.

     6.04     Binding Effect.

     This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
Loan Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
Debtor Relief Laws or by equitable principals relating to enforceability.

     6.05     Financial Statements; No Material Adverse Effect.

     (a)     The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

     (b)     The unaudited consolidated financial statements of the Borrower and
its Subsidiaries dated March 31, 2003 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

     (c)     The Closing Date Projections are based upon reasonable assumptions
made known to the Lenders and upon information not known to be incorrect or
misleading in any material respect.

     (d)     From December 31, 2002 to and including the Closing Date, there has
been no Disposition by the Borrower or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or Property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

     (e)     The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (in the case of the
financial statements delivered pursuant to Section 7.01(a), on the basis
disclosed in

51



--------------------------------------------------------------------------------



 



the footnotes to such financial statements) in all material respects the
consolidated and, in the case of consolidating annual financial statements
delivered pursuant to Section 7.01(a), consolidating, financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.

     (f)     Since December 31, 2002 there has been no event or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

     6.06     Litigation.

     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) is reasonably
likely to be determined adversely to the Borrower or any of its Subsidiaries
and, if determined adversely, could reasonably be expected to have a Material
Adverse Effect.

     6.07     No Default.

     (a)     Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

     (b)     No Default has occurred and is continuing.

     6.08     Ownership of Property; Liens.

     Each of the Borrower and its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

     6.09     Environmental Compliance.

     Except as would not reasonably be expected to have a Material Adverse
Effect:



       (a)     Each of the Facilities and all operations at the Facilities are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that would
reasonably be expected to give rise to liability under any Environmental Laws.



       (b)     None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws.



       (c)     Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance or Environmental Liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible

52



--------------------------------------------------------------------------------



 





  Officer of any Loan Party have knowledge that any such notice will be received
or is being threatened.



       (d)     Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.          (e)     No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law to which the Borrower or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders of
Governmental Authorities, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary, the Facilities or the Businesses.



       (f)     There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to liability under Environmental Laws.

     6.10     Insurance.

     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

     6.11     Taxes.

     The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

     6.12     ERISA Compliance.

     (a)     Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any Plan.

53



--------------------------------------------------------------------------------



 



     (b)     There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

     (c)     (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.

     6.13     Subsidiaries.

     Set forth on Schedule 6.13 is a complete and accurate list as of the
Closing Date of each Subsidiary, together with (i) number of shares of each
class of Capital Stock outstanding and (ii) number and percentage of outstanding
shares of each class owned (directly or indirectly) by the Borrower or any
Subsidiary. The outstanding Capital Stock of each Subsidiary is validly issued,
fully paid and non-assessable and, except as set forth on Schedule 6.13, is not
subject to any outstanding options, warrants, rights of conversion or purchase
or any other similar rights with respect thereto.

     6.14     Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

     (a)     The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 8.01 or Section 8.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 9.01(e) will be margin stock.

     (b)     None of the Borrower or any Subsidiary (i) is a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940 or is controlled by any Person that is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

     6.15     Disclosure.

     No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact

54



--------------------------------------------------------------------------------



 





    or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information
(including the Closing Date Projections), the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.



       6.16     Compliance with Laws.



       Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.



       6.17     Intellectual Property; Licenses, Etc.



       The Borrower and its Subsidiaries own, or possess the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party or that any Loan Party has the right to use as of the Closing Date. No
claim that is reasonably likely to be determined adversely to the Borrower or
any of its Subsidiaries and, if determined adversely, could reasonably be
expected to have a Material Adverse Effect has been asserted and is pending by
any Person challenging or questioning the use of any IP Rights or the validity
or effectiveness of any IP Rights, nor does any Loan Party know of any such
claim. Except as could not reasonably be expected to have a Material Adverse
Effect, to the knowledge of the Responsible Officers of the Loan Parties, the
use of any IP Rights by the Borrower or any Subsidiary or the granting of a
right or a license in respect of any IP Rights from the Borrower or any
Subsidiary does not infringe on the rights of any Person. As of the Closing
Date, none of the IP Rights owned by any of the Loan Parties is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 6.17.



       6.18     [Reserved].



       6.19      Effectiveness of Security Interests in the Collateral.



       The Collateral Documents, when executed and delivered by all parties
thereto, create valid security interests in, and Liens on, the Collateral
purported to be covered thereby.



       6.20      Business Locations.



       (a)     Set forth on Schedule 6.20(a) is a list of all real property
located in the United States that is owned or leased by the Loan Parties as of
the Closing Date.



       (b)     Set forth on Schedule 6.20(b) is a list of all locations where
any tangible personal property of any Loan Party is located as of the Closing
Date (other than those locations set forth on Schedule 6.20(a)).



       (c)     Set forth on Schedule 6.20(c) is the chief executive office
location of each Loan Party as of the Closing Date.

55



--------------------------------------------------------------------------------



 





       (d)     The exact legal name and state of formation of each Loan Party is
as set forth on the signature pages to this Agreement (or any Joinder Agreement,
as applicable, or as indicated pursuant to Section 8.13).



       (e)     Except as set forth on Schedule 6.20(e), no Loan Party has during
the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation, or (iii) been party to a merger,
consolidation or other similar change in structure.



       6.21     Labor Matters.          There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.          6.22     Tax Shelter
Regulations.          As of the Closing Date, the Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If the Borrower so notifies the Administrative
Agent, the Borrower acknowledges that one or more of the Lenders may treat its
Loans and/or its interest in Swing Line Loans and/or Letters of Credit as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
such Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

ARTICLE VII

AFFIRMATIVE COVENANTS



       So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than any Letter of Credit that
is Cash Collateralized pursuant to Section 2.03(g)), the Loan Parties shall and
shall cause each Subsidiary to:          7.01     Financial Statements.    
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:



          (a)     as soon as available, but in any event within ninety days
after the end of each fiscal year of the Borrower, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
or other independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

56



--------------------------------------------------------------------------------



 





       (b)     as soon as available, but in any event within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, a consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated and consolidating statements of income or operations and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.



       7.02      Certificates; Other Information.          Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:



       (a)     concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;          (b)     within 20 days
after the end of each calendar month, a certificate as of the end of the
immediately preceding month, substantially in the form of Exhibit E and
certified by a Responsible Officer of the Borrower to be true and correct as of
the date thereof (a “Borrowing Base Certificate”);          (c)     concurrently
with the delivery of the financial statements referred to in Sections 7.01(a)
and (b), a summary of the accounts receivable aging and accounts payable aging
of the Borrower and its Subsidiaries in a form reasonably acceptable to the
Administrative Agent.          (d)     within thirty (30) days of the start of
each fiscal year of the Borrower, the annual business plan and budget of the
Borrower and its Subsidiaries containing, among other things, projected
financial statements for each quarter of such fiscal year;    
     (e)     promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;          (f)     promptly after the same are available, (i) copies
of Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, (ii) notice of (and, upon the request of the Administrative Agent,
copies of) any other filings made by Borrower or any Subsidiary with the SEC,
and (iii) notice of (and, upon the request of the Administrative Agent, copies
of) any other information that is provided by Borrower to its shareholders
generally;          (g)     upon the request of the Administrative Agent or any
Lender, copies of all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or Governmental Authorities concerning
allegations of Environmental Liability;

57



--------------------------------------------------------------------------------



 





       (h)     promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request;          (i)     concurrently with the
delivery of the financial statements referred to in Sections 7.01(a) and (b), a
certificate of a Responsible Officer of the Borrower (i) listing (A) all
applications, if any, for Copyrights, Patents or Trademarks (each such term as
defined in the Security Agreement) made since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), (B) all
issuances of registrations or letters on existing applications for Copyrights,
Patents and Trademarks (each such term as defined in the Security Agreement)
received since the date of the prior certificate (or, in the case of the first
such certificate, the Closing Date), and (C) all material Trademark Licenses,
Copyright Licenses and Patent Licenses (each such term as defined in the
Security Agreement) entered into since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), and (ii) attaching
the insurance binder or other evidence of insurance for any insurance coverage
of the Borrower or any Subsidiary that was renewed, replaced or modified during
the period covered by such financial statements; and          (j)     promptly
after the Borrower has notified the Administrative Agent of any intention by the
Borrower to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form.



       Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates and Borrowing Base Certificates required by
Section 7.02 to the Administrative Agent and each of the Lenders. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.



       7.03     Notices.          (a)     Promptly (and in any event within two
Business Days) after a Responsible Officer of a Loan Party obtains knowledge
thereof, notify the Administrative Agent and each Lender of the occurrence of
any Default.          (b)     Promptly notify the Administrative Agent and each
Lender of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

58



--------------------------------------------------------------------------------



 





       Each notice pursuant to this Section 7.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.          7.04
     Payment of Obligations.          Pay and discharge as the same shall become
due and payable prior to any penalty or interest accruing thereon, all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.    
     7.05     Preservation of Existence, Etc.          (a)Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) preserve, renew and maintain in full force and effect
its good standing under the Laws of the jurisdiction of its organization except
(i) in a transaction permitted by Section 8.04 or 8.05 and (ii) as could not
reasonably be expected to have a Material Adverse Effect; (c) take all
reasonable action to maintain all material rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business; and
(d) preserve or renew all of its material registered patents, trademarks, trade
names and service marks used in and necessary to its Business.          7.06
     Maintenance of Properties.          (a)Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
Involuntary Dispositions excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof as appropriate in the exercise of its
commercially reasonable judgment; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.    
     7.07     Maintenance of Insurance.          Maintain in full force and
effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, provided that if any insurance company with which the Borrower
maintains any such insurance fails to meet the foregoing criteria subsequent to
the Borrower obtaining such insurance, the Borrower will within thirty (30) days
after obtaining knowledge thereof obtain such insurance from one or more
insurance companies that meet the foregoing criteria. The Administrative Agent
shall be named as loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered in a manner materially adverse to the
Administrative Agent or canceled.

59



--------------------------------------------------------------------------------



 





       7.08      Compliance with Laws.          Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.          7.09     Books and Records.          (a) Maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.          7.10     Inspection Rights; Field Audits.          (a)     Permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) so long as no Event of Default has occurred and is continuing,
the Borrower shall be obligated to pay only the expenses incurred by the
Administrative Agent in connection with only two such visits and inspections
made by the Administrative Agent in any calendar year and (ii) when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Notwithstanding the foregoing, neither the
Borrower nor any Subsidiary shall be required to disclose (a) any materials
subject to a confidentiality obligation binding upon the Borrower or such
Subsidiary or (b) any communications protected by attorney-client privilege the
disclosure or inspection of which would waive such privilege.    
     (b)     Permit the Administrative Agent, and its representatives, to
conduct up to two field exams of the Property of the Borrower and its
Subsidiaries each year at the expense of the Loan Parties. The Administrative
Agent agrees, upon the request of the Required Lenders, to conduct any such
field exam. Notwithstanding the foregoing, neither the Borrower nor any
Subsidiary shall be required to disclose (a) any materials subject to a
confidentiality obligation binding upon the Borrower or such Subsidiary or
(b) any communications protected by attorney-client privilege the disclosure or
inspection of which would waive such privilege.          7.11     Use of
Proceeds.          Use the proceeds of the Credit Extensions to finance working
capital, capital expenditures and other general corporate purposes.

60



--------------------------------------------------------------------------------



 





       7.12     Subsidiaries.          (a)     Within forty-five (45) days after
the acquisition or formation of any Subsidiary, notify the Administrative Agent
thereof in writing, together with (i) jurisdiction of formation, (ii) number of
shares of each class of Capital Stock outstanding, (iii) number and percentage
of outstanding shares of each class owned (directly or indirectly) by the
Borrower or any Subsidiary and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.          (b)     Within thirty (30) days
after any Person becomes a Material Domestic Subsidiary, cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) if requested by the Administrative Agent
or the Required Lenders, deliver to the Administrative Agent documents of the
types referred to in Sections 5.01(b) and (d) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.          (c)     Notwithstanding anything to the contrary
contained herein, if at any time any Person that is not a Guarantor provides a
Guarantee of the Senior Notes, then the Borrower shall cause such Person to
deliver to the Administrative Agent, concurrent with such Person providing a
Guarantee of the Senior Notes, (i) a Joinder Agreement pursuant to which such
Person become a Guarantor and grants a Liens in its Property pursuant to the
Collateral Documents and (ii) if requested by the Administrative Agent or the
Required Lenders, documents of the types referred to in Sections 5.01(b) and
5.01(d) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.          7.13      ERISA
Compliance.          Do, and cause each of its ERISA Affiliates to do, each of
the following: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Internal Revenue Code and other
federal or state law; (b) cause each Plan that is qualified under Section 401(a)
of the Internal Revenue Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section  412 of the Internal
Revenue Code.          7.14     Pledged Assets.          Each Loan Party will
(i) cause all of its owned and leased real and personal Property other than
Excluded Property to be subject at all times to first priority, perfected and,
in the case of real Property, title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents or, with respect to any such Property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Administrative Agent or
the Required Lenders may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, real
estate title insurance policies, surveys, environmental reports, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above entered into after the Closing Date and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 5.01(d), all in form,
content and scope reasonably

61



--------------------------------------------------------------------------------



 





  satisfactory to the Administrative Agent; provided, however, that in no event
shall the Borrower be required to obtain landlord waivers or other similar
instruments relating to leased Property except to the extent required by
Section 7.16. Without limiting the generality of the above, the Loan Parties
will cause (a) 100% of the issued and outstanding Capital Stock of each Domestic
Subsidiary and (b) 65% (or such greater percentage that, due to a change in an
applicable Law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent or the Required Lenders shall reasonably request, subject to Permitted
Liens. The Loan Parties agree that, at any time and from time to time, upon the
written request of the Administrative Agent or the Required Lenders, and at the
sole expense of the Borrower, the Borrower will promptly take all actions
required under the Federal Assignment of Claims Act or any similar state statute
as the Administrative Agent or the Required Lenders may reasonably request.



       The parties hereto acknowledge and agree that, with respect to the
Mortgage Instruments delivered to the Administrative Agent by the Loan Parties
pursuant to Section 5.01(d)(v), (i) the Administrative Agent does not intend to
record such Mortgage Instruments on the Closing Date but instead will hold such
Mortgage Instruments in its possession and (ii) the Administrative Agent may, in
its discretion, or shall, at the direction of the Required Lenders, record such
Mortgage Instruments at any time after the Closing Date.    
     7.15     Payment Account.          Cause each Loan Party to promptly (and
in any event with five (5) Business Days) deposit into the Payment Account all
cash proceeds of Receivables and all cash from the sale of Property, the
rendition of services or otherwise (including all cash returned in connection
with any cash collateralized obligations) received by such Loan Party.    
     7.16      Landlord Lien Waivers.          (a)     Within ninety (90) days
of the Closing Date, obtain a landlord lien waiver, in form and substance
reasonably satisfactory to the Administrative Agent, for the location of the
Borrower’s chief executive office (i.e., the location where the Borrower
maintains its books and records necessary to collect its accounts receivable).
The Administrative Agent acknowledges and agrees that the landlord lien waiver
delivered by the landlord of the location of the Borrower’s chief executive
office in connection with the Existing Credit Agreement is in form and substance
satisfactory to the Administrative Agent.          (b)     Within ninety
(90) days of the date any Subsidiary becomes a Guarantor hereunder, obtain a
landlord lien waiver, in form and substance reasonably satisfactory to the
Administrative Agent, for the location of such Guarantor’s chief executive
office (i.e., the location where such Guarantor maintains its books and records
necessary to collect its accounts receivable).          (c)     Within ninety
(90) days of the date any Loan Party changes the location where it maintains its
books and records necessary to collect its accounts receivable, obtain a
landlord lien waiver, in form and substance reasonably satisfactory to the
Administrative Agent, for such new location.

62



--------------------------------------------------------------------------------



 



ARTICLE VIII

NEGATIVE COVENANTS



       So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than any Letter of Credit that
is Cash Collateralized pursuant to Section 2.03(g)), no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:    
     8.01     Liens.          Create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired,
other than the following:



       (a)     Liens pursuant to any Loan Document;



       (b)     Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the Property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);          (c)     Liens (other
than Liens imposed under ERISA) for taxes, assessments or governmental charges
or levies not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;          (d)     statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;          (e)     pledges or deposits in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;          (f)     deposits to secure the performance of
bids, trade contracts, licenses and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;          (g)     easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the real property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;          (h)     Liens securing judgments for the payment of money that
do not constitute an Event of Default pursuant to Section 9.01(g);

63



--------------------------------------------------------------------------------



 





       (i)     Liens securing Indebtedness permitted under Section 8.03(c) and
any renewals or extensions thereof; provided that (i) such Liens do not at any
time encumber any Property other than the Property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the purchase price of
the Property being acquired;          (j)     leases, licenses or subleases
granted to others not interfering in any material respect with the business of
the Borrower or any Subsidiary;          (k)     any interest of title of a
lessor under, and Liens arising from Uniform Commercial Code financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;    
     (l)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;          (m)     normal and customary
rights of setoff upon deposits of cash in favor of banks or other depository
institutions;          (n)     Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code (or equivalent in foreign
jurisdictions) on items in the course of collection;          (o)     Liens of
sellers of goods to the Borrower and any of its Subsidiaries arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable law
in the ordinary course of business, covering only the goods sold and securing
only the unpaid purchase price for such goods and related expenses;    
     (p)     Liens (to the extent hereafter approved by the Required Lenders at
their discretion) of the export-import bank on the accounts receivable of the
Borrower and its Subsidiaries securing obligations of the Borrower and its
Subsidiaries under letters of credit issued by the export-import bank for the
account of the Borrower or any Subsidiary, or Guarantees by the export-import
bank of letters of credit issued by any other Person for the account of the
Borrower or any Subsidiary, provided that (i) such Liens shall be second
priority Liens (subject to the Liens in favor of the Administrative Agent under
the Collateral Documents) in the accounts receivable of the Borrower and its
Subsidiaries owing by any account debtor that is organized under the laws of the
United States or any state thereof (it being understood that such Liens may be
first priority Liens in the accounts receivable of the Borrower and its
Subsidiaries owing by any account debtor that is not organized under the laws of
the United States or any state thereof), and (ii) such Liens shall be subject to
an intercreditor agreement;          (q)     Liens on cash collateral securing
(i) the Specified Letters of Credit, (ii) letters of credit outstanding under
the Existing Credit Facility on the Closing Date, (iii) letters of credit issued
under Section 8.03(l) and (iv) expense and foreign exchange reserves delivered
in connection with the termination of the Existing Credit Agreement;    
     (r)     the non-exclusive right granted to The Boeing Company to use
certain property of the Borrower pursuant to that certain letter agreement dated
December 4, 2001 between the Borrower and The Boeing Company, but only to the
extent such right exists on the Closing Date; and          (s)     Liens granted
to the United States Government pursuant to F.A.R. 52.232-16 and F.A.R. 52.245-5
on certain assets of Borrower or any Subsidiary in prime contracts with the

64



--------------------------------------------------------------------------------



 





    United States Government or any United States Agency or as specified in
subcontracts to which the Borrower is a party.



       8.02     Investments.          Make any Investments, except:



       (a)     Investments held by the Borrower or such Subsidiary in the form
of cash or Cash Equivalents;          (b)     Investments existing as of the
Closing Date and set forth in Schedule 8.02;          (c)     Investments
consisting of advances or loans to directors, officers and employees for travel,
entertainment, relocation and analogous business purposes made in the ordinary
course of business on terms consistent with past practices of the Borrower in an
aggregate principal amount (including Investments of such type set forth in
Schedule 8.02) not to exceed $1,000,000 at any time outstanding;    
     (d)     Investments by any Foreign Subsidiary in another Foreign
Subsidiary;          (e)     Investments by the Borrower or any Domestic
Subsidiary in the Borrower or any Domestic Subsidiary;    
     (f)     Investments by the Borrower or any Domestic Subsidiary in Foreign
Subsidiaries in an aggregate principal amount not to exceed $1,000,000 at any
time outstanding;          (g)     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;    
     (h)     Investments received in satisfaction or partial satisfaction of
judgments, foreclosures of liens or settlement of debts (whether pursuant to a
plan of reorganization or otherwise);          (i)     Guarantees permitted by
Section 8.03;          (j)     Permitted Acquisitions;    
     (k)     Investments consisting of cash collateral to secure (i) the
Specified Letters of Credit, (ii) letters of credit outstanding under the
Existing Credit Facility on the Closing Date, (iii) letters of credit issued
under Section 8.03(l) and (iv) expense and foreign exchange reserves delivered
in connection with the termination of the Existing Credit Agreement;    
     (l)      Investments in any of the Senior Notes to the extent permitted
pursuant to Section 8.12;         (m)     obligations under Swap Contracts to
the extent permitted under Section 8.03;          (n)     Investments made as a
result of the receipt of non-cash consideration from (i) a Disposition permitted
by Section 8.05, (ii) the sale of the Borrower’s Transportation Management
Systems division, or (iii) any licensing of IP Rights not constituting a
Disposition;

65



--------------------------------------------------------------------------------



 





       (o)     Investments in the Borrower’s 12% Second Priority Secured Notes
due 2006, provided that none of such notes are acquired at a price in excess of
104% of the principal amount, plus accrued and unpaid interest; and



       (p)     Investments not contemplated in the foregoing clauses in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding.



       8.03     Indebtedness.



       Create, incur, assume or suffer to exist any Indebtedness, except:



       (a)     Indebtedness under the Loan Documents;



       (b)     Indebtedness of the Borrower and its Subsidiaries set forth in
(i) Schedule 8.03-1 and renewals, refinancings and extensions thereof on terms
and conditions not materially less favorable to the applicable debtor(s) and
(ii) Schedule 8.03-2 and any increase in the principal amount of any
Indebtedness on such Schedule by an aggregate amount of up to $1,000,000, and
renewals, refinancings and extensions thereof on terms and conditions not
materially less favorable to the applicable debtor(s);          (c)     purchase
money Indebtedness (including obligations in respect of Capital Leases or
Synthetic Leases) hereafter incurred (or assumed in connection with a Permitted
Acquisition) by the Borrower or any of its Subsidiaries to finance the purchase
of fixed assets, provided that (i) the total of all such Indebtedness for all
such Persons taken together shall not exceed (A) at any time on or before
December 31, 2004, $10,000,000 at any one time outstanding and (B) at any time
after December 31, 2004, $15,000,000 at any one time outstanding, (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;          (d)     obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;          (e)     intercompany Indebtedness
permitted under Section 8.02;          (f)     Indebtedness under the Senior
Note Documents in an aggregate principal amount not to exceed $135,000,000 at
any one time outstanding;          (g)     Indebtedness in respect of letters of
credit denominated in a currency other than Dollars in an aggregate face amount
not to exceed the Dollar equivalent of $5,000,000 at the time of issuance or, in
the case of an increase in the face amount of any such letter of credit, at the
time of such issuance;

66



--------------------------------------------------------------------------------



 





       (h)     Indebtedness in respect of (i) letters of credit outstanding
under the Existing Credit Facility, provided that such Letters of Credit are not
extended at any time after the Closing Date and (ii) expense and foreign
exchange reserves delivered in connection with the termination of the Existing
Credit Agreement;          (i)     performance bonds and surety bonds incurred
in the ordinary course of business;          (j)     Indebtedness under the
Borrower’s 12% Second Priority Secured Notes due 2006, provided that such
Indebtedness is repaid in full by no later than August 15, 2003;    
     (k)     Indebtedness in respect of letters of credit denominated in Dollars
in an aggregate face amount not to exceed $5,000,000 at any time;    
     (l)     Indebtedness in respect of one or more letters of credit
denominated in Dollars, provided that, with respect to any such letter of
credit, the Borrower shall have requested that the L/C Issuer issue such letter
of credit under this Agreement and such letter of credit shall not have been
issued by the L/C Issuer solely because the issuance of such Letter of Credit
would violate one or more L/C Issuer Policies;          (m)     other unsecured
Indebtedness in an aggregate principal amount not to exceed at any time the sum
of (i) $10,000,000 minus (ii) the aggregate face amount of all letters of credit
outstanding under Section 8.03(k); and          (n)     Guarantees with respect
to Indebtedness permitted under this Section 8.03.



       8.04     Fundamental Changes.          Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided that, notwithstanding the foregoing provisions of this Section 8.04 but
subject to the terms of Sections 7.12 and 7.14, (a) the Borrower may merge or
consolidate with any Subsidiary, provided that the Borrower shall be the
continuing or surviving entity, (b) any Domestic Subsidiary may merge or
consolidate with any other Domestic Subsidiary, provided that if a Loan Party is
a party thereto then a Loan Party shall be the continuing or surviving entity,
(c) any Foreign Subsidiary may merge or consolidate with any Domestic
Subsidiary, provided that a Domestic Subsidiary shall be the continuing or
surviving entity (and if a Loan Party is a party thereto then a Loan Party shall
be the continuing or surviving entity), (d) any Foreign Subsidiary may be merged
or consolidated with or into any other Foreign Subsidiary, (e) any Subsidiary
may merge with any Person that is not a Loan Party in connection with a
Disposition permitted under Section 8.05 or a Permitted Acquisition provided
that, if such transaction involves the Borrower, the Borrower shall be the
continuing or surviving corporation, and (g) any Wholly Owned Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.          8.05     Dispositions.    
     Make any Disposition unless (a) at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or cash equivalents,
shall be received contemporaneous with the consummation of such Disposition and
shall be in an amount not less than the fair market value of the Property
disposed of, (b) if such transaction is a Sale and Leaseback Transaction, such
transaction is not prohibited by the terms of Section 8.15, (c) such transaction
does not involve a sale or other disposition of

67



--------------------------------------------------------------------------------



 





    receivables other than receivables owned by or attributable to other
Property concurrently being disposed of in a transaction otherwise permitted
under this Section 8.05 or receivables that are being sold because the selling
party reasonably believes that such receivables will be difficult or expensive
to collect, and (d) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrower and its Subsidiaries in all Dispositions
in any fiscal year of the Borrower shall not exceed $2,000,000.



       8.06     Restricted Payments.          Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:



       (a)     each Subsidiary may make Restricted Payments (directly or
indirectly) to any Loan Party;          (b)     the Borrower and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Capital Stock of such Persons;          (c)     the Borrower may repurchase
Capital Stock of the Borrower and/or warrants for the Capital Stock of the
Borrower, provided that (i) no Default shall exist on the date of such
repurchase, (ii) the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower demonstrating that, upon
giving effect on a Pro Forma Basis to such repurchase, the Loan Parties would be
in compliance with the financial covenants set forth in Section 8.11 as of the
most recent fiscal quarter end for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b), and (iii) the aggregate amount of
all such repurchases shall not exceed the aggregate amount of proceeds received
by the Borrower from the exercise of warrants;          (d)     the Borrower may
repurchase warrants for the Capital Stock of the Borrower, provided that (i) no
Default shall exist on the date of such repurchase and (ii) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower demonstrating that, upon giving effect on a Pro Forma
Basis to such repurchase, the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.01(a) or (b);          (e)     the Borrower may repurchase Capital
Stock of the Borrower issued to employees and directors of the Borrower in an
amount necessary to satisfy such individual’s income tax withholding obligations
relating to the vesting of any restricted stock grants that have been approved
by the Borrower’s Board of Directors or the appropriate committee thereof; and  
       (f)     the Borrower may repurchase Capital Stock of the Borrower issued
to employees, directors or managers upon the death, disability or termination of
employment of such person or pursuant to the terms of any subscription,
stockholder or other agreement or plan approved by the Borrower’s Board of
Directors in an aggregate amount not to exceed (i) $500,000 in any fiscal year
or (ii) $2,000,000 during the term of this Agreement.



       8.07      Change in Nature of Business.          Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

68



--------------------------------------------------------------------------------



 





       8.08      Transactions with Affiliates and Insiders.



       Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a)
transactions between Loan Parties, (b) intercompany transactions expressly
permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section
8.06, (c) reasonable compensation and reimbursement of expenses of officers and
directors and (d) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.    
     8.09     Burdensome Agreements.          Enter into or permit to exist any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to any Loan Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease
or transfer any of its Property to any Loan Party, (v) pledge its Property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)-(v)
above) for (1) this Agreement and the other Loan Documents, (2) any document or
instrument governing Indebtedness (x) permitted pursuant to Section 8.03(b) or
(y) incurred pursuant to Section 8.03(c), provided that any such restriction
contained therein relates only to the Property financed thereby, (3) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05 pending the consummation of such sale,
(5) non-assignability provisions in contracts entered into in the ordinary
course of business, (6) restrictions on transfer of the Capital Stock of
Subsidiaries that prohibit transfers in contravention of applicable securities
laws, (7) restrictions on the pledge of interests in any joint venture that is
not a Subsidiary contained in the applicable joint venture agreement and (8) the
Senior Note Documents.          8.10     Use of Proceeds.          Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.          8.11     Financial Covenants.    
     (a)     Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the ratio set forth opposite such fiscal quarter:

          Maximum Consolidated Fiscal Quarter End   Total Leverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2003   3.35:1.0 December 31, 2003   3.35:1.0

69



--------------------------------------------------------------------------------



 

          Maximum Consolidated Fiscal Quarter End   Total Leverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2004   3.25:1.0 June 30, 2004   3.25:1.0 September 30, 2004   3.25:1.0
December 31, 2004 and each
fiscal quarter ending thereafter   3.00:1.0



       (b)     Consolidated Senior Secured Leverage Ratio. Permit the
Consolidated Senior Secured Leverage Ratio as of the end of any fiscal quarter
of the Borrower to be greater than 1.50:1.0.          (c)     Consolidated Net
Worth. Permit Consolidated Net Worth as of the end of any fiscal quarter of the
Borrower to be less than an amount equal to the sum of (i) eighty percent (80%)
of the sum of (A) Consolidated Net Worth as of the end of the fiscal quarter
ending June 30, 2003 minus (B) debt extinguishment charges associated with the
repayment of the Borrower’s 12% Second Priority Secured Notes due 2006 and the
termination of the Existing Credit Agreement, plus (ii) on a cumulative basis as
of the end of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending September 30, 2003, an amount equal to 50% of Consolidated Net
Income (to the extent positive) for the fiscal quarter then ended (provided
that, solely for purposes of this clause (c), the calculation of Consolidated
Net Income for the fiscal quarter ending September 30, 2003 shall exclude the
effect of debt extinguishment charges associated with the repayment of the
Borrower’s 12% Second Priority Secured Notes due 2006 and the termination of the
Existing Credit Facility) plus (iii) 100% of the proceeds of all Equity
Issuances after the Closing Date.          (d)     Consolidated Fixed Charges
Coverage Ratio. Permit the Consolidated Fixed Charges Coverage Ratio as of the
end of any fiscal quarter of the Borrower to be less than (i) for any fiscal
quarter ending during the period from the Closing Date to (but not including)
December 31, 2004, 1.35:1.0 and (ii) for any fiscal quarter ending thereafter,
1.50:1.0.          (e)     Minimum Unrestricted Liquidity. The Loan Parties
shall at all times maintain unrestricted cash on deposit in a Payment Account in
an aggregate amount of at least $10,000,000.          8.12     Senior Note
Documents; Repurchase of Senior Notes.          (a)     Amend or modify any of
the terms of any of the Senior Note Documents if such amendment or modification
would add or change any terms in a manner materially adverse to the Borrower or
such Subsidiary (including any amendment or modification that would shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto).          (b)     Make (or give any notice with respect thereto) any
voluntary or optional prepayment, redemption, defeasance or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of any Senior Notes other than:



       (i)     regularly scheduled payments of principal and interest;    
     (ii)     the repurchase of up to 35% of the aggregate principal amount of
the Senior Notes with the net cash proceeds of any public offering of the
Borrower’s common stock within ninety (90) days of such public offering, to the
extent permitted under the Senior Note Indenture; and

70



--------------------------------------------------------------------------------



 





       (iii)     the repurchase of the Senior Notes with cash on hand of the
Borrower and its Subsidiaries, provided that, immediately after giving effect to
such repurchase, the outstanding principal amount of Loans shall be zero and the
Borrower shall have on hand at least $10,000,000 in cash and Cash Equivalents.



       8.13     Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity; Chief Executive Office.          (a)     Amend,
modify or change its Organization Documents in a manner materially adverse to
the Lenders.          (b)     Change its fiscal year without thirty days prior
written notice to the Administrative Agent.          (c)     Unless otherwise
approved by the Administrative Agent in writing, without providing thirty
(30) days prior written notice to the Administrative Agent, change the name,
state of formation or form of organization of any Loan Party.    
     8.14     Ownership of Subsidiaries.          Notwithstanding any other
provisions of this Agreement to the contrary, (i) create, incur, assume or
suffer to exist any Lien on any Capital Stock of any Subsidiary, except for
Permitted Liens or (ii) permit any Subsidiary to issue any shares of preferred
Capital Stock to any Person other than the Borrower or any Subsidiary.    
     8.15     Sale and Leaseback Transactions.          Enter into or permit to
exist any Sale and Leaseback Transaction, other than (i) those Sale and
Leaseback Transactions existing on the Closing Date and described on
Schedule 8.15 and (ii) to the extent the Attributable Indebtedness is permitted
under Section 8.03(c).

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES



       9.01      Events of Default.          Any of the following shall
constitute an Event of Default:



       (a)     Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any commitment fee or other fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or          (b)     Specific
Covenants.



       (i)     Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01, 7.02 or 7.05(a) and such failure
continues for five days; or

71



--------------------------------------------------------------------------------



 





       (ii)     Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03, 7.10, 7.11, 7.12(b), 7.15 or
Article VIII; or



       (c)     Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of any Responsible Officer
of a Loan Party obtaining knowledge thereof or the Administrative Agent
providing notice thereof to the Borrower; or          (c)     Representations
and Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or          (d)     Cross-Default. (i) The Borrower or
any Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event (other than an Involuntary Disposition which is covered by independent
third-party insurance as to which the insurer does not dispute coverage and
which does not constitute a default) occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or          (e)     Insolvency Proceedings, Etc. Any
Loan Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its Property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

72



--------------------------------------------------------------------------------



 





       (f)     Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or          (g)     Judgments. There is
entered against any Loan Party one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and the same shall not be stayed, bonded or
discharged within sixty (60) days; or          (h)     ERISA. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or          (i)     Invalidity of Loan
Documents. Any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or          (j)     Change of Control. There occurs any
Change of Control.



       9.02      Remedies Upon Event of Default.          If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:



       (a)     declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;    
     (b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;          (c)     require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and          (d)     exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law;



  provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to

73



--------------------------------------------------------------------------------



 





  make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.    
Notwithstanding the foregoing, as between the Administrative Agent and the
Lenders, the Administrative Agent agrees that it will not foreclose on, or
otherwise exercise remedies with respect to, any Mortgage Instrument unless the
Administrative Agent has received environmental reports for the real property
subject to such Mortgage Instrument disclosing no environmental liabilities with
respect to such real property or, if any such environmental liabilities are
disclosed, such liabilities shall be reasonably satisfactory to all of the
Lenders. The foregoing sentence is an agreement solely between the
Administrative Agent and the Lenders and is not intended to, and does not,
convey any rights or benefits to any Loan Party.



       9.03      Application of Funds.          After the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:



      First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;         Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney Costs and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;         Third, to payment of that portion of
the Obligations constituting accrued and unpaid interest on the Loans and L/C
Borrowings, fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 8.03(d), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Third held by them;         Fourth, to payment
of that portion of the Obligations constituting unpaid principal of the Loans
and L/C Borrowings and breakage, termination or other payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 8.03(d), and to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts, Affiliates
of Lenders) in proportion to the respective amounts described in this clause
Fourth held by them; and         Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.

74



--------------------------------------------------------------------------------



 





      Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE X

ADMINISTRATIVE AGENT



       10.01      Appointment and Authorization of Administrative Agent.    
     (a)     Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.          (b)     The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article X and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.          10.02      Delegation of Duties.
         The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.          10.03     Liability of Administrative
Agent.          No Agent-Related Person shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct), or (b) be responsible in any
manner to any Lender or participant for any recital, statement, representation
or warranty made by

75



--------------------------------------------------------------------------------



 





  any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.



       10.04      Reliance by Administrative Agent.          (a)     The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.          (b)     For
purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.          10.05      Notice of Default.          The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.          10.06      Credit Decision; Disclosure of Information by
Administrative Agent.          Each Lender acknowledges that no Agent-Related
Person has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and

76



--------------------------------------------------------------------------------



 





    acceptance of any assignment or review of the affairs of any Loan Party or
any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender as to any matter, including
whether Agent-Related Persons have disclosed material information in their
possession. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.



       10.07     Indemnification of Administrative Agent.          Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Revolving Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.    
     10.08     Administrative Agent in its Individual Capacity.          Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Bank of America were not the Administrative Agent or the L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or

77



--------------------------------------------------------------------------------



 





  such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.



       10.09     Successor Administrative Agent.          The Administrative
Agent may resign as Administrative Agent upon thirty days’ notice to the
Lenders; provided that any such resignation by Bank of America shall also
constitute its resignation as L/C Issuer and Swing Line Lender. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, L/C Issuer and Swing Line Lender and the
respective terms “Administrative Agent”, “L/C Issuer” and “Swing Line Lender”
shall mean such successor administrative agent, Letter of Credit issuer and
swing line lender, and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated and the retiring L/C
Issuer’s and Swing Line Lender’s rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such
retiring L/C Issuer or Swing Line Lender or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article X and
Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date thirty days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.    
     10.10      Administrative Agent May File Proofs of Claim.          In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:



       (a)     to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the

78



--------------------------------------------------------------------------------



 





      Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04)
allowed in such judicial proceeding; and



       (b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



  and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.



       Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.



       10.11     Collateral and Guaranty Matters.          The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,



       (a)     to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;          (b)     to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Section 8.01(i); and  
       (c)     to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.          Upon request by the Administrative Agent or the Borrower at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of Property, or to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 10.11.



       10.12     Other Agents; Arrangers and Managers.



       None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger”
or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

79



--------------------------------------------------------------------------------



 



ARTICLE XI

MISCELLANEOUS



       11.01      Amendments, Etc.          No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:



       (a)     extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent set forth in Section 5.02 or of any Default or Event
of Default or a mandatory reduction in Revolving Commitments is not considered
an extension or increase in Revolving Commitments of any Lender);    
     (b)     increase the amount of the Aggregate Revolving Commitments to an
amount greater than $75,000,000 without the consent of each Lender;    
     (c)     postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;    
     (d)     reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;    
     (e)     change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;          (f)     change any provision of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly affected
thereby;          (g)     except in connection with a Disposition permitted
under Section 8.05, release all or substantially all of the Collateral without
the written consent of each Lender directly affected thereby; or    
     (h)     release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all

80



--------------------------------------------------------------------------------



 





      of the Guarantors, from its or their obligations under the Loan Documents
without the written consent of each Lender directly affected thereby;



    and, provided further, that (i) except in connection with an increase in the
Aggregate Revolving Commitments pursuant to Section 2.01(b), no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuer in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Commitment of such Lender
may not be increased or extended without the consent of such Lender.      
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.



       11.02      Notices and Other Communications; Facsimile Copies.    
     (a)     General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:



       (i)     if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and    
     (ii)     if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.



       All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other

81



--------------------------------------------------------------------------------



 





    communications to the Administrative Agent, the L/C Issuer and the Swing
Line Lender pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.



       (b)     Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.          (c)     Limited Use of Electronic Mail. Electronic mail
and internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Section 7.02, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.          (d)     Reliance by
Administrative Agent and Lenders. The Administrative Agent and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.          11.03     No Waiver; Cumulative Remedies.          No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.  
       11.04     Attorney Costs, Expenses and Taxes.



       The Borrower agrees (a) to pay or reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and costs and expenses in connection with the use of Intralinks, Inc. or other
similar information transmission systems in connection with this Agreement,
(b) to pay or reimburse the Documentation Agent for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and
(c) to pay or reimburse the Administrative Agent, the Documentation Agent and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor

82



--------------------------------------------------------------------------------



 





    Relief Law), including all Attorney Costs. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts reasonably retained by the Administrative
Agent or any Lender. All amounts due under this Section 11.04 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the termination of the Aggregate Revolving Commitments and
repayment of all other Obligations.



       11.05      Indemnification by the Borrower.          Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify and hold harmless each Agent-Related Person, the Documentation Agent,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments and suits, and all reasonable and actual
costs, expenses and disbursements (including Attorney Costs), which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Revolving Commitment, Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 11.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Obligations.    
     11.06     Payments Set Aside.



       To the extent that any payment by or on behalf of any Loan Party is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent

83



--------------------------------------------------------------------------------



 





  of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.



       11.07     Successors and Assigns.          (a)     The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.          (b)     Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans (including for purposes of this subsection
(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender with respect to a Lender, the aggregate amount of the
Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of Swing Line Loans; (iii) any assignment of a Revolving Commitment must
be approved by the Administrative Agent, the L/C Issuer and the Swing Line
Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon

84



--------------------------------------------------------------------------------



 





  request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.



       (c)     The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.    
     (d)     Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.          (e)     A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 11.15 as though it were a
Lender.          (f)     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.          (g)     Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Commitment and Loans pursuant to subsection (b) above, Bank of

85



--------------------------------------------------------------------------------



 





  America may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).



       11.08     Confidentiality.          Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and must agree to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Loan Parties; (g) with the consent of the Borrower; (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Revolving Commitments, and the Credit Extensions. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to any Loan Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party; provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section

86



--------------------------------------------------------------------------------



 





  1.6011-4) of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.



       11.09      Set-off.          In addition to any rights and remedies of
the Lenders provided by law, upon the occurrence and during the continuance of
any Event of Default, with the prior consent of the Administrative Agent, each
Lender and any Affiliate of a Lender is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.          11.10     Interest Rate
Limitation.          Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.          11.11     Counterparts.          This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.          11.12     Integration.          This Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan

87



--------------------------------------------------------------------------------



 





    Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.



       11.13      Survival of Representations and Warranties.          All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.  
       11.14     Severability.          If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.          11.15     Tax Forms.



       (a)     (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Internal Revenue Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

88



--------------------------------------------------------------------------------



 





       (ii)     Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.



       (iii)     The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.



       (iv)     The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 11.15(a).          (b)     Upon the
request of the Administrative Agent, each Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.          (c)     If any Governmental
Authority asserts that the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including Attorney Costs) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Aggregate Revolving Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.

89



--------------------------------------------------------------------------------



 





       11.16      Replacement of Lenders.



       Under any circumstances set forth herein providing that the Borrower
shall have the right to replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign its Revolving Commitment and
outstanding Loans (with the assignment fee to be paid by the Borrower in such
instance) pursuant to Section 11.07(b) to one or more other Lenders or Eligible
Assignees procured by the Borrower. The Borrower shall (x) pay in full all
principal, interest, fees and other amounts owing to such Lender through the
date of replacement (including any amounts payable pursuant to Section 3.05),
(y) provide appropriate assurances and indemnities (which may include letters of
credit) to the L/C Issuer and the Swing Line Lender as each may reasonably
require with respect to any continuing obligation to fund participation
interests in any L/C Obligations or any Swing Line Loans then outstanding, and
(z) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Revolving Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.



       11.17     Release of Collateral and Guarantees.



       The Administrative Agent hereby agrees with the Borrower that the
Administrative Agent shall, upon the request of the Borrower:



       (a)     release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;          (b)     subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Section 8.03(c); and  
       (c)     release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.



       11.18      Governing Law.          (a)     THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.          (b)     ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK, OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND

90



--------------------------------------------------------------------------------



 





  EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.



       11.19     Waiver of Right to Trial by Jury.          EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

91



--------------------------------------------------------------------------------



 





       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              BORROWER:   ORBITAL SCIENCES CORPORATION,
a Delaware corporation                   By: /s/ Michael R. Williams            

--------------------------------------------------------------------------------

        Name: Michael R. Williams           Title: Senior Vice President and
Treasurer                     ADMINISTRATIVE             AGENT:   BANK OF
AMERICA, N.A., as Administrative Agent                   By:/s/ Michael Brashler
           

--------------------------------------------------------------------------------

        Name: Michael Brashler             Title: Vice President                
      LENDER:   BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender                   By: /s/ Michael J. Landini            

--------------------------------------------------------------------------------

        Name: Michael J. Landini           Title: Senior Vice President        
                GENERAL ELECTRIC CAPITAL CORPORATION                   By:
/s/ E. J. Hess            

--------------------------------------------------------------------------------

        Name: E. J. Hess           Title: Duly Authorized Signatory      